           Case 1:16-cv-07462-SLC Document 97 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTOPHER REAM,

                               Plaintiff,
         -v-
                                                           CIVIL ACTION NO.: 16 Civ. 7462 (SLC)
BERRY-HILL GALLERIES, INC., et al.,
                                                                              ORDER
                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the status conference today, September 15, 2020, regarding the Motion for

Contempt at ECF No. 94 and the status of the case, the Court orders as follows:

         1. As discussed, the Court shall administratively terminate the Contempt Motion
            without prejudice pending the Court’s assessment of the status of the Settlement
            Agreement.
         2. As soon as possible, but by no later than September 29, 2020, Plaintiff is directed to
            request the transcript of the April 29, 2019 conference before Judge Pitman and have
            it filed on the docket;
         3. By September 29, 2020, Plaintiff is directed to file a copy of the post-judgment
            subpoena on the docket and email a copy of the subpoena to Plaintiff and Mr. Arnoff.

         After review of these submissions, the Court will inform the parties as to how to move

the case forward.

         The Clerk of Court is respectfully directed to terminate the Motion at ECF No. 94.


Dated:          New York, New York                   SO ORDERED
                September 15, 2020



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
